DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 7, 13, 16, 19, 21, 23-36 are pending.
Election/Restrictions

Applicant's election without traverse of species in the reply filed on 03/23/2021 is acknowledged. The election was made without traverse.
The elected species is found free of prior art and previously withdrawn species of compound and diseases are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all species previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the election of species requirement as set forth in the Office action mailed on 01/26/2021 is hereby withdrawn. 
Claims 1, 7, 13, 16, 19, 21, 23-36 are under current examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 7, 13, 16, 19, 21, 23-36 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for affecting CB1R and treating Alzheimer’s, does not reasonably provide enablement for the treatment of diseases all conditions of brain or all neurological diseases, and prevention of any disease including affecting CB1R and Alzheimer’s by administering compound of the instant claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating or preventing conditions responsive to induction of autophagy, including all neurological diseases by administering compound of the instant claims.   The instant specification fails to provide information that would allow the skilled artisan to practice the treatment or prevention of conditions responsive to induction of autophagy, including all neurological diseases such as all neurological diseases, utilizing the compound of the instant claims.

In re Sichert, 196 USPQ 209 (CCPA 1977)

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating or preventing conditions responsive to induction of autophagy, including all neurological diseases disorders by administering compound of the instant claims.  While such “prevention” might theoretically be possible under strictly controlled laboratory or in vitro conditions, as a practical matter it is extremely risky and nearly impossible to achieve in the “real world” in which patients live.
An ordinary artisan in the area of drug development would have experience in screening chemical compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, is generally not well-known or routine, given the complexity of certain biological systems such as the brain. Determining how a particular chemical will impact the brain is not routine. There is no chemical targeting system at this time that can directly stimulate or block only a highly specific cluster of neurons while avoiding effects on other neurons of the same class where the same signal may have a different and unwanted effect. Further, the functioning of many neuronal systems and the pathology of many neurologic diseases involve complex systems involving more than one neurotransmitter. Thus, the level of ordinary skill in the art of treating neurodegenerative diseases is high, that of an MD or Ph.D, as an ordinary artisan in this art needs specialized knowledge of the complex nature of the brain. That factor is outweighed, however, by the unpredictable nature of the art. The claim is broad, encompassing many different neurological diseases. As illustrative of the state of the art, the examiner cites the fact that various neurological diseases characterized by contrasting etiology and mechanism of action.  Vascular dementia, Huntington’s chorea, Alzheimer’s disease, and Parkinson’s disease all have different causes, affect different physiological processes, and are treated with different agents.	 
The examiner cites the fact that the treatment of vascular dementia has proven unsuccessful (Kavirajan et al., Lancet Neurol 2007, 6, 782-92) and clinical trials have failed to show any efficacy in Huntington’s disease (Vattakatuchery et al., World Journal of Psychiatry; 2013, 3(3), 62-64). 
Moreover, applicant only teach the effectiveness of the compound in affecting CB1R and treating Alzheimer’s and failed to delineate any agent in any in vitro or any in vivo assay for treating any other neurological diseases such as Huntington’s disease  etc.  As a result, the examiner maintains that absent demonstration that the aforementioned compound can and does in fact treat diseases such as PD, Huntington etc, one skilled in the art would not have concluded that the aforementioned compound would be effective in treating every brain disorder responsive to autophagy. 
		
	2.	The breadth of the claims
	The claims are thus very broad insofar as they recite the all neurological diseases. While such “treatment” might theoretically be possible for some neurological diseases such as affecting CB1R and treating Alzheimer’s, as a practical matter it is nearly impossible to achieve a treatment for all possible neurological diseases with the same compound. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification shows that compound of the instant claims affect CB1R and  may be effective in treating Alzheimer’s. Thus there is a nexus between results and the treatment of these diseases, but not to the full scope of the treatment claimed. The specification does not provide any additional examples or guidance on how to use these compounds to treat the additional conditions recited in the claims.
	Thus, the specification provides sufficient teachings only for the enablement of treatment of diseases of claims 13, 16, and 25-30. The prior art provides no compensatory guidance, and since attempts to treat other neurodegenerative diseases, such as Huntington’s disease, with other inhibitors have been unsuccessful, it would require undue experimentation to practice the invention as broadly claimed.

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the compound of the instant claims could be predictably used for the treatments of all neurodegenerative disorders such as PD, Huntington etc., as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 7, 13, 16, 19, 21, 23-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 13, 16, 19, 21, 23-25, 27-31 and 33-36 are vague and indefinite as claim 1, 25 and 31 recites “ heteroarylalkyl, (tetrahydrofuran 3 yl)methvl--- (tetrahydro 2H pyran 4 vl)methyl. This is because such recitation reflects the use of broad and narrow limitation within the same claim. Thus scope of the claim is unclear.
However, for the purpose of compact prosecution, the claim has been interpreted heteroarylalkyl as R1 alternative. 
 Since the dependent claims 13, 16, 19, 21, 23-24, 27-30 and 33-36 doesn’t cure above deficiency, these claims are also indefinite.
Appropriate correction required.
Relevant Prior art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Following is the relevance of the prior art made of record: 
Frankowski (US 2014/0323438 A1): The prior art teaches compounds of the instant claims and a method of treating certain cancer. Thus the prior art is different with respect to the method of use.
Kuramoto (Autophagy; 2016, vol 12, No. 9, 1460-1471; as provided by the applicant on IDS dated 10/15/2019): The art teaches the method of the instant claims with respect to CB1R using same compound as in the instant claims. However, the art is not qualified as a prior art under exception 102 (b)(1) (A). 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        





    
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.